Citation Nr: 1455177	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1951 to January 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board denied the claims on appeal in a July 2013 decision, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court remanded this matter to the Board pursuant to a Joint Motion filed by the parties to this matter.  In response, the Board remanded this matter in April 2014 for additional development and medical inquiry.  The case is again before the Board for appellate consideration.  

The record consists solely of electronic claims files and has been reviewed.  Relevant evidence has not been included in the record since the September 2014 Supplemental Statement of the Case (SSOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the period of the appeal, bilateral hearing loss disability has been manifested by no worse than level VIII hearing acuity in the right ear, and Level IX hearing acuity in the left ear.   

2.  The Veteran is service-connected for several disorders - hearing loss rated as 50 percent disabling, tinnitus as 10 percent disabling, otitis externa as 10 percent disabling, bilateral tympanic membrane perforation as 0 percent disabling, and otitis media as 0 percent disabling.  

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014). 

2.  The criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of an October 2009 letter sent to the Veteran.  The letter informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  VA obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA attempted to obtain relevant information from the Social Security Administration (SSA).  A November 2009 letter from SSA indicates, however, that SSA records pertaining to the Veteran had been destroyed.  VA afforded the Veteran the opportunity to give testimony for the Board's review.  Moreover, VA provided the Veteran with VA compensation examinations for his claims.  In addition, VA substantially complied with the Board's remand orders in April 2014, prompted by the Court's December 2013 Order and remand.  Specifically, the AOJ obtained information pertaining to private audiograms detailed below, and provided the Veteran with an additional VA audiology compensation examination.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Higher Ratings

The Veteran claims entitlement to a disability rating higher than 50 percent for hearing loss, and to a TDIU for disability associated with the hearing loss.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Veteran has been service-connected for bilateral hearing loss since April 1980.  The disorder has been rated as 50 percent disabling since April 1999.  In October 2009, the Veteran filed a claim for increased rating for his hearing loss disorder.  Subsequently, he underwent four VA audiology examinations and two private audiology examination during the appeal period.  The Board notes that it has reviewed evidence of record dated from October 2008, one year prior to the Veteran's claim for increased rating.  38 C.F.R. § 3.400(o).  

In the first of the VA examinations, in March 2010, the VA examiner noted the following puretone thresholds, in decibels: 




Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
65
65
80
105
79
LEFT
60
65
75
100
75

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 64 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 79 for the right ear and 75 for the left.

Applying the results to the Table VI chart results in level III hearing for the right ear and Level VII hearing for the left ear.  Applying these results to the Table VII chart results in a 20 percent compensation evaluation.

Under the Table VIA chart, for exceptional patterns of hearing loss, the noted puretone threshold averages result in level VII hearing for the right ear and level VI hearing for the left ear which, under Table VII, results in a 30 percent compensation evaluation.  Furthermore, when combining the poorest levels, i.e., level VII hearing noted for the left ear using the Table VI chart, with the level VII hearing noted for the right ear using the Table VIA chart, a 40 percent evaluation under Table VII is the result.  38 C.F.R. §§ 4.85, 4.86.  In short, these results do not exceed the criteria for a 50 percent evaluation.  

In the second VA examination, in January 2012, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
60
60
70
85
69
LEFT
60
60
75
95
73

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 80 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 69 for the right ear and 73 for the left.

Applying the results to the Table VI chart result in level III hearing for the right ear and Level IV hearing for the left ear.  Applying these results to the Table VII chart results in a 10 percent compensation evaluation.

Under the Table VIA chart, the noted puretone threshold averages result in level V hearing for the right ear and level VI hearing for the left ear which, under Table VII, results in a 20 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the March 2010 VA audiometric test results, these results do not exceed the criteria for a 50 percent evaluation.    

In the third VA examination, in April 2014, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
70
90
95
105
90
LEFT
70
90
100
105
91

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 84 percent in the right ear and 84 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 90 for the right ear and 91 for the left.

Applying the results to the Table VI chart result in level IV hearing for each ear.  Applying these results to the Table VII chart results in a 10 percent compensation evaluation.

Under the Table VIA chart, the noted puretone threshold averages result in level VIII hearing for the right ear and level IX hearing for the left ear which, under Table VII, results in a 50 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the previous VA audiometric test results, these results do not exceed the criteria for a 50 percent evaluation.    

In the fourth VA examination, in July 2014, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
75
80
100
105
90
LEFT
75
85
100
105
91

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent in the right ear and 80 percent in the left ear.  The average of the puretone thresholds between 1000-4000 Hertz was 90 for the right ear and 91 for the left.

Applying the results to the Table VI chart result in level IV hearing for the right ear and Level V hearing for the left ear.  Applying these results to the Table VII chart results in a 10 percent compensation evaluation.

Under the Table VIA chart, the noted puretone threshold averages result in level VIII hearing for the right ear and level IX hearing for the left ear which, under Table VII, results in a 50 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the previous VA audiometric test results, these results do not exceed the criteria for a 50 percent evaluation.    

In accordance with Martinak, the January 2012 VA audiology examiner indicated that the Veteran had "good" word understanding ability in a quiet environment for both ears, and was able to follow directions.  The examiner further noted that the Veteran should be able to work in a quiet environment.  Similarly, the April and July 2014 reports state that the Veteran's "hearing loss does not impact ordinary conditions of life" to include his ability to work.    

Pursuant to the Court's December 2013 Order, and the Board's subsequent April 2014 remand, audiometric data underlying two private audiograms was included in the claims file.  The Veteran's private audiologist provided to the Board in July 2014 the following audiometric data.  

With regard to an August 2012 private audiogram, the average of the puretone thresholds was 65 in the right ear and 63 in the left ear.  The examiner noted 92 percent speech recognition in each ear.  Applying the results to the Table VI chart result in level II hearing in each ear.  Applying these results to the Table VII chart results in a 0 percent compensation evaluation.  Under the Table VIA chart, the noted puretone threshold averages result in level V hearing for each ear which, under Table VII, results in a 20 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the previous VA audiometric test results, these results do not exceed the criteria for a 50 percent evaluation.    

With regard to a September 2013 private audiogram, the average of the puretone thresholds was 62 in each ear.  The examiner noted 80 percent speech recognition in the right ear and 84 percent in the left ear.  Applying the results to the Table VI chart result in level IV hearing in the right ear and Level III hearing in the left ear.  Applying these results to the Table VII chart results in a 10 percent compensation evaluation.  Under the Table VIA chart, the noted puretone threshold averages result in level IV hearing for each ear which, under Table VII, results in a 10 percent compensation evaluation.  38 C.F.R. §§ 4.85, 4.86.  As with the previous VA and private audiometric test results, these results do not exceed the criteria for a 50 percent evaluation.    

Finally, in its April 2014 remand, the Board requested puretone threshold averages and discrimination scores related to a March 2013 private audiogram, which appeared to be referenced in a March 2013 letter of record from the Veteran's private audiologist.  The Veteran notified the Board, however, that he did not undergo audiometric testing in March 2013.  His statement is corroborated by the July 2014 letter from the private audiologist whose description of past testing results is limited to the August 2012 and September 2013 audiograms detailed above.  

Considering the examination results noted above, a rating in excess of 50 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.  See Lendenmann, supra.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's hearing loss disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.86, 4.87.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  In this case, the Veteran's disability has been evaluated based on these very exceptional patterns of hearing loss.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for tinnitus as 10 percent disabling, otitis externa as 10 percent disabling, bilateral tympanic membrane perforation as 0 percent disabling, and otitis media as 0 percent disabling.  The Veteran has at no point during the current appeal indicated that his service-connected hearing loss results in further disability when looked at in combination with the other service-connected disorders.    

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's hearing loss disability.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

      TDIU

The Veteran asserts that he is unemployable as a result of his service-connected hearing/ear disabilities which are, hearing loss rated as 50 percent disabling, tinnitus as 10 percent disabling, otitis externa as 10 percent disabling, bilateral tympanic membrane perforation as 0 percent disabling, and otitis media as 0 percent disabling.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2014).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340(b) (2014).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

As noted above, the Veteran is service connected for five disorders, each of which affects his ears.  He is compensably rated for three of the disorders.  He is rated as 50 percent disabled for hearing loss, 10 percent disabled for tinnitus, and 10 percent disabled for otitis externa.  Combined, these disorders equal a 60 percent rating.  38 C.F.R. § 4.25.  The Veteran's disability rating therefore meets the percentage requirement of the schedular criteria for entitlement to a TDIU.  The remaining question, therefore, is whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

Certain evidence of record indicates that the Veteran may not be suited for certain types of employment, while other evidence indicates that he is capable of obtaining and maintaining substantially gainful employment.  The Board has reviewed this evidence, and finds that a preponderance of the evidence is against the Veteran's claim that his service-connected ear-related problems render him unemployable.  Importantly, the question of whether a service-connected disability or disabilities render a veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The evidence indicating employment difficulty consists of lay statements and of a letter from an employer.  In several statements of record, the Veteran claims that he is unable to adequately hear in a workplace setting.  His assertions are corroborated by his spouse and friends who attest to the Veteran's noticeable hearing loss and his difficulty communicating with others, particularly on the phone.  The record also contains a letter from an employer who indicates that the Veteran's hearing loss "disqualifies him from working in our cabinet and construction work shop."  

The Board finds these statements of probative value because the Veteran's hearing is an observable symptom about which he can testify, while his demonstrated difficulty communicating with others is an observable matter about which other lay witnesses can testify.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ["a legal concept determining whether testimony may be heard and considered"] and credibility ["a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"]).  The Board therefore accepts the statements as evidence of the Veteran's difficulty communicating with others.  

However, the lay evidence of record is not evidence that the Veteran is unemployable under the VA guidelines detailed above.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  That evidence is merely evidence of the Veteran's difficulty in certain settings.  By contrast, the evidence countering the Veteran's claim to unemployability directly addresses criteria under 38 C.F.R. §§ 3.340, 3.341, 4.16.  This evidence indicates that the Veteran is capable of obtaining and maintaining substantially gainful employment despite his service-connected hearing- and ear-related disorders.  Indeed, in six separate VA examination reports, VA examiners squarely counter the Veteran's claim to unemployability due to ear disorders.  Furthermore, the private medical evidence of record addressing the Veteran's ear and hearing problems does not contain medical commentary corroborating his claim to unemployability.  

The March 2010 VA audiology examiner stated expressly that the Veteran's hearing loss "will not prevent him from maintaining or seeking employment though he will have some hearing difficulties in the presence of background noise."  This examiner added that the Veteran had been retired since 1987 due to permanent disability associated with nonservice-connected arthritic problems.  Another March 2010 VA examination report addressed the Veteran's employability vis a vis his otitis externa, otitis media, tinnitus, and perforated tympanic membranes.  This examiner noted recurrent otitis media and externa, resolved tympanic membrane perforations, tinnitus, and hearing loss.  The examiner noted the Veteran's statement that bilateral hearing aids enable him to hear, but that hearing was difficult in a noisy room.  The examiner concluded that the Veteran was likely not unemployable due to his bilateral ear conditions provided he worked in a quiet and sedentary setting.  The examiner also stated that the Veteran's "ear infections recur occasionally but do not prevent employment."  

Similarly, the January 2012 VA audiology examiner expressly countered the Veteran's claim to unemployability due to service-connected disorders.  As noted earlier, this examiner described the Veteran's word understanding ability as "good" provided he worked in a quiet setting.  The examiner stated that the Veteran "should be able to secure employment, in a quiet setting with face-to-face contact.  Hearing loss and tinnitus do not render the veteran unable to perform sedentary and physical types of employment."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Further, the Board notes a March 2012 VA examination report which addressed whether the other ear-related disorders cause unemployability.  Though this report does not indicate a review of the claims file, and is not supported by a rationale, it nevertheless contains a conclusion stating that the Veteran's ear conditions do not impact his ability to work.      

Lastly, as indicated earlier, the April and July 2014 VA audiology examination reports state that the Veteran's hearing loss does not impact the ordinary conditions of his life to include his ability to work.    

The Veteran worked in auto body repair while in the Marine Corps.  After service, and for a period of 38 years, the Veteran continued to work in the field of auto body repair.  See VA examination, September 2007.  While there is evidence that his hearing loss would prevent him from working in construction, there is no such evidence that his hearing related disabilities would prevent auto body work.  Again, non-service-connected disabilities cannot be considered in the adjudication of the employability issue for VA compensation benefits.  In short, the Board accepts the lay evidence of record indicating that the Veteran experiences difficulty communicating as a result of his ear-related disabilities.  However, the preponderance of the evidence is against his claim that he is unable to work as the result of the service-connected disabilities.  Therefore, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107(b).     


ORDER

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss is denied. 

Entitlement to a total disability evaluation based on individual unemployability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


